[Cite as State v. Smith, 2022-Ohio-2015.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 2021 CA 0095
 NATHANIEL SMITH, JR.

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 2019-CR-
                                                00514A


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        June 13, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               NATHANIEL SMITH, JR.
 Licking County Prosecutor                      Belmont Correctional Institution
                                                Inmate #A767575
 ANDREW FLOOR                                   P.O. Box 540
 Assistant Prosecuting Attorney                 St. Clairsville, Ohio 43950
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2021 CA 0095                                                                  2


Hoffman, P.J.
        {¶1}    Defendant-appellant Nathaniel Smith appeals the October 26, 2021

Judgment Entry entered by the Licking County Court of Common Pleas, which denied his

petition for post-conviction relief. Plaintiff-appellee is the state of Ohio.

                                      STATEMENT OF THE CASE1

        {¶2}    On July 9, 2019, the Licking County Prosecuting Attorney filed Criminal

Complaints/Arrest Warrants, charging Appellant with two counts of domestic violence, in

violation of R.C. 2919.25, felonies of the third degree; and one count of aggravated

menacing, in violation of R.C. 2903.21, a misdemeanor of the first degree. On August

15, 2019, the Licking County Grand Jury indicted Appellant on the aforementioned

charges. Appellant appeared before the trial court for arraignment on August 20, 2019,

and entered a plea of not guilty to the indictment.

        {¶3}    The matter proceeded to trial on November 13, 2019. The jury found

Appellant guilty on all three counts. The trial court sentenced him to two years on each

count of domestic violence and six months on the aggravated menacing count. The trial

court ordered the sentences on the domestic violence counts be served consecutively to

each other and concurrently with the sentence on the aggravated menacing count.

        {¶4}    Appellant appealed to this Court, arguing his convictions were against the

manifest weight and sufficiency of the evidence, and the trial court’s imposition of

consecutive sentences was contrary to law. State v. Smith, Licking App. No. 2019CA119,

2020-Ohio-4048, ¶¶ 12-15.            We affirmed Appellant’s convictions, but vacated his

sentence due to the trial court’s failure to make the findings mandated by R.C. Section


1A Statement of the Facts underlying Appellant’s convictions is not necessary for our disposition of this
Appeal.
Licking County, Case No. 2021 CA 0095                                                    3


2929.14(C)(4), at the sentencing hearing and incorporate said findings into its sentencing

entry. Id. at ¶¶ 46-47. We remanded the matter for the trial court to consider whether

consecutive sentences were appropriate under the statute and, if so, to make the

appropriate findings on the record at the sentencing hearing and to incorporate those

findings into its sentencing entry. Id. at ¶49.

       {¶5}   At the August 31, 2020 resentencing hearing, the trial court stated on the

record:



              So, at this time, I would say that the court would impose terms of two

       years in the state penitentiary on Count No. 1, two years on the state

       penitentiary on Count No. 2, and a six-month sentence on Count No. 3. I'd

       order that Counts 1 and 2 run consecutively with each other and

       concurrently with Count No. 3 for a four-year term.

              I'd find consecutive sentences are necessary to protect the public,

       punish the Defendant, not disproportionate to the crimes he's committed or

       others [sic] imposed on others for similar conduct. And I'd find that they're

       necessitated by his criminal history * * *.

              Transcript of Aug. 31, 2020 Resentencing Hearing at 10.



       {¶6}   In its August 31, 2020 Sentencing Judgment Entry, the trial court found:



              It is, therefore, ordered that the Defendant serve a stated prison term

       of two (2) years on Count one and two (2) years on Count 2 at the Orient
Licking County, Case No. 2021 CA 0095                                                 4


      Reception Center. Further, the Court imposes a term of six months in jail on

      count 3. Counts 1 and 2 are ordered to run consecutively with each other

      and concurrently with count 3 for an aggregate term of four (4) years.

             The Court has decided that the offender shall serve the prison terms

      consecutively, pursuant to R.C. 2929.14(C)(4), because the Court finds that

      the consecutive sentences are necessary to protect the public from future

      crime or to punish the offender and that consecutive sentences are not

      disproportionate to the seriousness of the offender's conduct and to the

      danger the offender poses to the public, and the Court also finds the

      following:

             The offender's history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from future crime

      by the offender.

             Id.



      {¶7}   Appellant appealed his sentence to this Court, arguing the trial court

unlawfully ordered him to serve consecutive sentences. We affirmed the trial court’s

imposition of consecutive sentences, finding the trial court made the findings mandated

by R.C. 2929.14(C)(4) at the sentencing hearing and incorporated those findings into its

sentencing entry. State v. Smith, 5th Dist. Licking No. 2020 CA 61, 2021-Ohio-1562, ¶

17.

      {¶8}   On September 10, 2021, Appellant filed a Motion for Post-Conviction Relief,

in which he asserted his due process and equal protection rights were violated because
Licking County, Case No. 2021 CA 0095                                                       5


the state failed to present expert testimony or evidence of Appellant having committed

the crimes for which he was convicted. Via Judgment Entry filed October 26, 2021, the

trial court denied Appellant's petition. The trial court found the petition was untimely filed

under R.C. 2953.21, and no statutory exceptions under R.C. 2953.23(A) applied. The

trial court further found the issues Appellant raised therein were barred by the doctrine of

res judicata.

       {¶9}     It is from this judgment entry Appellant appeals, raising the following

assignments of error:



                I. DEFENDANT WAS DENIED DUE PROCESS OF LAW AND

       EQUAL       PROTECTION        OF    LAW     WHEN      THE     PROSECUTOR

       CONTINUED TRIAL WITH NO EXPERT OR EVIDENCE OF DEFENDANT

       COMMITTING THE CRIME A VIOLATION AGAINST THE FOURTEENTH

       AMENDMENTS [SIC] TO THE UNITED STATES CONSTITUTION AND

       ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION.

                II. APPELLANT WAS DENIED DUE PROCESS OF LAW AND

       EQUAL PROTECTION OF LAW WHEN THE TRIAL COURT AND CLERK

       OF       COURT      WITHHELD        A     TIMELY      APPLICATION         FOR

       POSTCONVICTION, THUS FORCING IT TO BE UNTIMELY THIS IS A

       VIOLATION OF FUNDAMENTAL RIGHTS TO ACCESS THE COURTS

       AND BE HEARD, A VIOLATION AGAINST THE FOURTEENTH

       AMENDMENTS [SIC] TO THE UNITED STATES CONSTITUTION AND

       ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION.
Licking County, Case No. 2021 CA 0095                                                    6


                                             I

       {¶10} In his first assignment of error, Appellant contends he was denied due

process and equal protection of law because the state failed to present expert witness

testimony as well as evidence he committed the crime. Specifically, Appellant argues his

due process rights were violated because “the trial court proceeded with trial without any

accuser (victim)” present. Brief of Appellant at 8. Appellant adds, “The prosecutor

interfered with the evidence and presented a case with no victims and there is no way

[Appellant] could have protected himself against the true parties of the case.” Id. at 10.

       {¶11} In this assignment of error, Appellant is ultimately challenging the manifest

weight and sufficiency of the evidence. In his first appeal to this Court, Appellant raised

the following assignments of error:



              I. THE TRIAL COURT ERRED BY BARRING SMITH FROM

       PRESENTING A COMPLETE DEFENSE, IN VIOLATION OF HIS RIGHTS

       TO   DUE    PROCESS,       UNDER THE         FIFTH AND FOURTEENTH

       AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

       SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION, AND HIS

       RIGHT TO A FAIR TRIAL, AS GUARANTEED BY THE SIXTH

       AMENDMENT TO THE UNITED STATES CONSTITUTION AND SECTION

       16, ARTICLE I OF THE OHIO CONSTITUTION.

              II. SMITH'S CONVICTIONS ARE BASED ON INSUFFICIENT

       EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE
Licking County, Case No. 2021 CA 0095                                                        7


       FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

       CONSTITUTION AND SECTIONS 1 & 16 OF THE OHIO CONSTITUTION.

              III. SMITH'S CONVICTIONS ARE AGAINST THE MANIFEST

       WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS

       CLAUSE OF FIFTH AND FOURTEENTH AMENDMENTS TO THE

       UNITED STATES CONSTITUTION AND SECTIONS 1 & 16 OF THE OHIO

       CONSTITUTION.

              State v. Smith, supra at ¶¶13-15.



       {¶12} It is well-settled, “pursuant to res judicata, a defendant cannot raise an issue

in a [petition] for post-conviction relief if he or she could have raised the issue on direct

appeal.” State v. Elmore, 5th Dist. Licking No. 2005–CA–32, 2005–Ohio–5940 (Citation

omitted.) Under the doctrine of res judicata, a final judgment of conviction bars the

defendant who was represented by counsel from raising and litigating in any proceedings,

except an appeal from that judgment, any defense or claimed lack of due process that

the defendant raised or could have raised at the trial which resulted in that judgment of

conviction or on appeal from that judgment. State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d

104 (1967). A defendant who was represented by counsel is barred from raising an issue

in a petition for post-conviction relief if the defendant raised or could have raised the issue

at trial or on direct appeal. State v. Szefcyk, 77 Ohio St.3d 93, 671 N.E.2d 233 (1996).

       {¶13} Because Appellant raised these arguments on direct appeal, he is barred

by the doctrine of res judicata from raising the issues raised in this assignment of error.

       {¶14} Appellant’s first assignment of error is overruled.
Licking County, Case No. 2021 CA 0095                                                 8


                                           II

       {¶15} We find it is unnecessary to address Appellant’s second assignment of error

as such is rendered moot under the two-issue rule by our determination his petition was

res judicata.

       {¶16} The judgment of the Licking County Court of Common Pleas is affirmed.



By: Hoffman, P.J.
Wise, John, J. and
Baldwin, J. concur